IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEVEN A. SALVATORE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4843

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and YP
SOUTHEAST ADVERTISING,

      Appellees.


_____________________________/

Opinion filed July 21, 2015.

An appeal from an order from the Reemployment Assistance Appeals
Commission.

Frank E. Brown, Chairman.

Steven A. Salvatore, pro se, Appellant.

Cristina A. Velez, Tallahassee, for Appellee, Reemployment Assistance Appeals
Commission.

Melanie A. Zaharias of Littler Mendelson, P.C., Orlando, for Appellee, YP
Southeast Advertising.
MARSTILLER, J.

      Steven A. Salvatore, who quit his sales job with YP Southeast Advertising

(“employer”) after six weeks of training and four days in the call center, appeals a

final order denying his claim for unemployment benefits. The final order, issued by

the Reemployment Assistance Appeals Commission (“Commission”), affirmed the

decision of the appeals referee, who determined that Mr. Salvatore quit because he

did not believe he was up to the job, and that this was not good cause attributable to

the employer. We affirm the Commission’s final order.

      Section 443.101(1)(a), Florida Statutes (2014), provides that an employee is

disqualified from receiving reemployment assistance benefits if he or she voluntarily

left work without good cause attributable to his or her employing unit, or was

discharged for misconduct connected with work. The term “good cause” includes

“only that cause attributable to the employing unit which would compel a reasonable

employee to cease working or attributable to the individual’s illness or disability

requiring separation from his or her work.” § 443.101(1)(a)1., Fla. Stat. (2014). As

contemplated by the unemployment compensation law, “good cause” describes “that

which would drive an average, able-bodied worker to quit his or her job.” Ogle v.

Fla. Unemployment Appeals Comm’n, 87 So. 3d 1264, 1267 (Fla. 1st DCA 2012)

(quoting Recio v. Kent Sec. Servs., Inc., 727 So. 2d 320, 321 (Fla. 3d DCA 1999)).

Once the employer demonstrates that the employee voluntarily left employment, the
                                          2
employee, to qualify for unemployment benefits, must present evidence to prove that

he or she left the employment for good cause attributable to the employer. See

Borakove v. Fla. Unemployment Appeals Comm’n, 14 So. 3d 249, 251 (Fla. 1st DCA

2009).

      Based on the testimony given by Mr. Salvatore and the employer’s call center

sales operation manager, the appeals referee found:

             The claimant was hired on April 14, 2014, and was
             separated on June 3, 2014. The employer, YP Southeast
             Advertising, employed the claimant as a full-time Account
             Executive. There was continuing work available to him.
             The claimant was given six weeks of training in his job.
             He was then released onto the sales floor of the employer,
             where he was [sic] performed his duties as a Directory
             Telephone Sales Representative in an outbound call-
             center. He worked on the sales floor for one week. During
             this time, he decided that he was not up to the job
             requirement. He did not talk to anyone in management
             about his concerns, nor did he approach anyone in the
             Human Resources Department about his concerns. He
             resigned without notice, effective immediately. His
             resignation was accepted.

The referee concluded Mr. Salvatore voluntarily quit his job, but failed to meet his

burden to show he left for good cause because the reason he gave (not being up to

the job) was not attributable to the employer.

      The referee’s factual findings are, with one exception, supported by

competent, substantial evidence. See Molly Lewis Sasso, P.A. v. Reemployment

Assistance Appeals Comm’n, 124 So. 3d 244, 245 (Fla. 1st DCA 2013) (“To

                                          3
successfully challenge an appeals referee’s findings of fact, an appellant must

demonstrate a lack of competent, substantial record evidence supporting the

findings.”). The one unsupported finding is that Mr. Salvatore “did not talk to

anyone in management about his concerns.” Although the sales manager who

testified before the referee said Mr. Salvatore never raised any issues with her, Mr.

Salvatore testified that he told two other managers he was concerned about his

unfamiliarity with social media, the use of which apparently was part of the job.

      Nevertheless, the referee’s remaining findings support the denial of Mr.

Salvatore’s claim for unemployment benefits. There is no real dispute that he quit

his job voluntarily. The question is whether he left the job for reasons “which would

compel a reasonable employee to cease working[.]” § 443.101(1)(a)1., Fla. Stat.

This is legal conclusion we consider de novo.           See generally Ramirez v.

Reemployment Assistance Appeals Comm’n, 135 So. 3d 408, 409 (Fla. 1st DCA

2014).

      Mr. Salvatore makes several factual assertions in his initial brief that he did

not testify to before the appeals referee. We cannot take those assertions into

account, however; we can only consider the testimony given below. Before the

referee, Mr. Salvatore stated that he did not have much experience using online

services like Craigslist, Facebook and other social media, or using Internet search

tools, prior to taking the sales job. And the employer’s sales agents use those

                                         4
services and tools to find sales leads. Mr. Salvatore testified he “thought the training

was pretty good,” though it did not “delve into” the fundamentals of using online

services and social media. He testified he made it through the six-week training

program, but near the end of the period, still was having difficulties using the online

tools, except Craigslist. Once on the phones, he had no problem making sales calls,

but still was not comfortable with his online skills. He conveyed his concern to his

immediate supervisor who was “condescending” and referred him to YouTube for

videos that might help. Mr. Salvatore testified the supervisor “wasn’t helpful to me,”

and he received “no support” from the call center floor manager. He did not,

however, explain what support he felt he needed or what specific support he had

requested.

      We conclude that, even taken together, Mr. Salvatore’s reasons for quitting

his job after four days do not constitute good cause attributable to the employer. The

fact that he was not confident in his online skills simply is not the fault of the

employer. Moreover, it does not appear he was hindered in garnering sales leads.

He testified his “outbound phone calls . . . were always on top of everybody’s. I had

no problem doing that.” Further, the manager’s condescending statements do not

rise to the level of verbal abuse courts have found to constitute good cause to leave

a job. Cf. Dempsey v. Old Dominion Freight Lines, 645 So. 2d 538, 539 (Fla. 3d

DCA 1994) (finding that employee had good cause to quit because “the average

                                           5
employee of reasonable sensibilities would feel degraded and humiliated at being

the direct recipient of constant profanity at the hands of an employer”); Gollet

Enters. East, Inc. v. Fla. Unemployment Appeals Comm’n, 630 So. 2d 1166, 1166

(Fla. 4th DCA 1993) (affirming Commission’s conclusion that employee had good

cause to quit when employer directed profanity at employee and shouted and

slammed things). The comments Mr. Salvatore testified to were neither profane nor

insulting, and, in our view, would not impel “the average employee of reasonable

sensibilities” to quit his job.

       The record before us supports the appeals referee’s determination that Mr.

Salvatore voluntarily quit his job without good cause attributable to his employer.

As such, the Commission correctly affirmed the order denying his claim for

unemployment benefits.

       AFFIRMED.



THOMAS and BILBREY, JJ., CONCUR.




                                        6